           Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 1 of 40



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   FREDERICK J. BRENNAN,
     Plaintiff,

       v.                                                 Civil Action No. ELH-18-2119

   DELUXE CORPORATION,
     Defendant.

                                  MEMORANDUM OPINION

       In this employment discrimination case, plaintiff Frederick J. Brennan sued his former

employer, defendant Deluxe Corporation (“Deluxe”), alleging that he was disciplined and then

terminated from his job because of discrimination based on religion. ECF 1-4 (the “Complaint”). 1

The case is brought under Title VII of the Civil Rights Act of 1964 (“Title VII”), codified, as

amended, at 42 U.S.C. § 2000e et seq.

       The Complaint contains three counts: “Discrimination on the Basis of Plaintiff’s Christian

Religion” (Count One); “Failure to Accommodate Plaintiff’s Christian Religious Belief” (Count

Two); and “Failure to Engage in Interactive Process to Arrive at an Accommodation” (Count

Three). Id. Brennan seeks reinstatement and monetary damages, including back pay and front

pay, and recovery for “emotional distress, humiliation, embarrassment, [and] loss of enjoyment of

life.” Id. ¶ 16. He also seeks attorney’s fees and costs. Id.

       Deluxe previously moved to dismiss the Complaint, pursuant to Fed. R. Civ. P. 12(b)(6).

ECF 9. By Memorandum Opinion (ECF 16) and Order (ECF 17) of January 18, 2019, I granted




       1
        Plaintiff filed suit in the Circuit Court for Baltimore County, Case No. 03-C-18-5335. Id.
Deluxe timely removed the action to this Court on the basis of federal question jurisdiction (28
U.S.C. § 1331) and diversity jurisdiction (28 U.S.C. § 1332). ECF 1 (the “Notice of Removal”).
           Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 2 of 40



the motion to dismiss as to Counts One and Three of the Complaint. But, I denied the motion to

dismiss as to Count Two. Thereafter, the parties engaged in discovery. See ECF 28 (Scheduling

Order).

          Cross motions for summary judgment are now pending as to Count Two, pursuant to Fed.

R. Civ. P. 56. Deluxe’s motion (ECF 77; ECF 78) is supported by a memorandum (ECF 78-2)

(collectively, the “Deluxe Motion”) and 20 exhibits. ECF 78-3 to ECF 78-23. Plaintiff has filed a

combined cross-motion for partial summary judgment and opposition to the Deluxe Motion (ECF

80, “Brennan Motion”) along with 12 exhibits. ECF 80-1 to ECF 80-12. In particular, plaintiff

requests judgment “as a matter of law, on the issue of liability” but requests a trial as to the issue

of damages. Deluxe has filed a combined opposition to Brennan’s Motion and a reply in support

of the Deluxe Motion (ECF 85), with ten additional exhibits. ECF 85-1 to ECF 85-10. Plaintiff has

replied (ECF 88) and submitted three additional exhibits. ECF 88-1 to ECF 88-3.

          No hearing is necessary to resolve the motions. See Local Rule 105.6. For the reasons that

follow, I shall deny both motions. In particular, Brennan has established a prima facie case for

failure to accommodate based on the imposition of a one percent salary reduction, but there is a

dispute of material fact as to whether Deluxe would have been subject to undue hardship in order

to accommodate Brennan’s religious beliefs. And, there is also a genuine dispute of material fact

as to whether Brennan was terminated because of his religious beliefs.




                                                 -2-
           Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 3 of 40



                                       I.      Factual Summary

                                            A. Background

       Brennan was hired by Paytime as a Software Engineer in 2004. ECF 80-1 (Brennan Aff.),

¶ 1. 2 Paytime became Payce, Inc. (“Payce”). Id. Deluxe, a Minnesota corporation that provides

financial and payroll technology services to client companies, acquired Payce in September 2016.

ECF 1-4, ¶¶ 2, 3; ECF 78-2 at 3.

       Plaintiff was employed by Deluxe in Towson, Maryland from the time of its acquisition of

Payce until his termination on April 20, 2018. ECF 80-1, ¶ 1; ECF 78-5 (Brennan Deposition) at

3, Tr. 23:10-24:5. From at least August 2016 through the date of his termination in April 2018,

Brennan was supervised by Mark Vain, Chief Information Officer of Payce and then Deluxe. ECF

78-5 at 8, Tr. 114:12-116:19.

       Plaintiff avers that he is a “born-again Christian” (ECF 78-13 at 3) and has been a devout

Christian since he was 25 years old—for about 27 years. ECF 80-1, ¶ 3. Since plaintiff became a

Christian, he has attended “regular church services almost every Sunday.” Id. ¶ 4. According to

Brennan, he “always received satisfactory Performance Evaluations while at Payce and Deluxe.”

ECF 80-1, ¶ 2; see ECF 80-2 (Performance Evaluations from July 2013 to August 10, 2017).

                                        B. The Consent Decree

       The Equal Employment Opportunity Commission (“EEOC”) and Brittney Austin, a former

Deluxe employee and a transgender woman, filed suit against Deluxe Financial Services, Inc. in


       2
          In its opposition, defendant asserts that the Court should not consider plaintiff’s Affidavit
(ECF 80-1) because “the oath utilized by Plaintiff above his signature does not comply with the
requirements for submitting an unsworn declaration under 28 U.S.C. § 1746.” ECF 85 at 12 n.6.
However, § 1746 merely states that a declaration must “substantially” be in the form provided in
the statute. Thus, although the plaintiff’s oath does not use the precise language used in the statute,
it substantially complies and is therefore valid.



                                                 -3-
         Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 4 of 40



federal court in Minnesota in 2015. See EEOC v. Deluxe Financial Services, Inc., No. 15-cv-2646

(D. Minn. 2016). They claimed, inter alia, that while Austin was employed by Deluxe, she was

subjected to disparate treatment, unlawful retaliation, and a hostile work environment with respect

to her transition from male to female, in violation of Title VII of the Civil Rights Act of 1964 and

the Americans with Disabilities Act. ECF 78-6. Ms. Austin complained, inter alia, that she was

not allowed “to use the pronoun of choice or restroom of choice as a transgender employee.” ECF

78-7 (Pettengill Dep.) at 4, Tr. 8:21-25.

       On January 5, 2016, Deluxe, the EEOC, and Austin entered into a “Consent Decree.” ECF

78-6. The Consent Decree applied to all Deluxe facilities and locations, and covered the period

from January 2016 to January 2019. ECF 78-6, ¶¶ 8-9. It required Deluxe to take various remedial

measures regarding harassment and discrimination based on gender identity. In particular, the

Consent Decree stated that Deluxe “shall…review its existing EEO policies and practices to

conform to the law and revise, if necessary,” to include statements on prohibiting discrimination

based, inter alia, on “disability (including gender dysphoria), sex-stereotyping, gender identity,

and transgender status.” Id. ¶ 25. Further, it provided that, “at a minimum,” the policies “must

include” a “description of the consequences, up to and including termination, that will be imposed

upon violators of Defendant’s anti-discrimination policies[.]” Id.

       The Consent Decree also provided that Deluxe would “ensure that employee requests to

change sex-designation or name information in Defendant’s internal records, computer and

communication systems are fully and promptly complied with.” Id. ¶ 27. And, Deluxe was

obligated to ensure that access for transgender employees “to restrooms commensurate with their

gender identity will remain unhindered.” Id. ¶ 28.

       With respect to training, the Consent Decree stated, id at 14:




                                               -4-
         Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 5 of 40



               33. At least annually, Defendant shall provide EEO training for all its
        personnel.

                34. Employees: Under this provision, all United States-based Deluxe
        employees, including employees, supervisors, managers, and Human Resources
        personnel, will be trained annually at a minimum in the following areas: (a) the
        Defendant’s policy and procedures for reporting alleged discrimination; (b)
        understanding the kind of conduct which may constitute unlawful sex and disability
        discrimination, including discrimination based on sex-stereotyping, gender-
        identity, transgender status, and gender dysphoria; (c) the penalties of engaging in
        discriminatory behavior; and (d) Defendant’s non-retaliation policy. All training
        under this Paragraph shall be at Defendant’s selection and expense. This training
        shall be incorporated into Defendant’s existing mandatory training program, which
        includes penalties for employees who fail to complete the training each year.

        In addition, the Consent Decree provided for a compliance process by which the EEOC

could petition the U.S. District Court for the District of Minnesota to “enforce the terms of” the

Consent Decree. Id. ¶ 46. And, it stipulated that the district court would retain jurisdiction to “order

appropriate relief to remedy the non-compliance, including attorneys’ fees and appropriate

injunctive relief.” Id.

        According to Kimberly Pettengill, Employee Relations Manager at Deluxe, “it was not

optional” for Deluxe to comply with the Consent Decree. ECF 78-7 at 5, Tr. 9:1-3. Pettengill

testified that paragraph 25 of the Consent Decree “required Deluxe to update all of the employee

policies to make sure they included language about transgender and other sex stereotyping

policies.” Id., Tr. 9:20-24. Further, paragraphs 33 and 34 required “mandatory training on gender

discrimination of all employees,” with “no exceptions.” Id. at 7, Tr. 12:3-15. Further, she affirmed

that “if Deluxe permitted employees to intentionally misuse gender pronouns of other employees”

or “refused to permit a transgender employee to use a restroom of their choice,” Deluxe “would

violate the consent decree.” Id. at 9, Tr. 14:1-11.




                                                 -5-
            Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 6 of 40



                                         C. Employee Training

        According to Pettengill, as a result of the Consent Decree, Deluxe modified its employee

handbook and employee harassment training. ECF 78-7 (Pettengill Dep.) at 10, Tr. 15:13-23; id.

at 12, Tr. 17:14-17. 3 Julie Loosbrock, then the Chief Human Resources Officer at Deluxe, states

that Deluxe contracted with Corpedia Corporation to “develop the content and software for the

Training, to host the Training, and to provide other services relating to it.” ECF 85-9 (Loosbrock

Aff.), ¶ 3. The training cost Deluxe approximately $320,000. Id. The Training “was computer/web

based and it included, among other things, questions about various factual situations to help

demonstrate that the employee not only had been advised of Deluxe’s policy, but also that he

understood its requirements and how it should be applied in the workplace.” Id. ¶ 4.

        In particular, with respect to the Training, Deluxe added two new questions concerning

two scenarios involving transgender employees. ECF 78-7 at 12, Tr. 17:4-11; see ECF 78-8

(Deluxe Training Script) at 21-22.

        One new question pertained to a scenario in which an employee who is transitioning wants

to use a restroom of her choice. The scenario stated, ECF 78-8 at 21: “Frank is in the process of

transitioning to a female, has legally changed his named to Francine, and has begun to dress in

female attire. She has asked her boss, Sal, to change her name on the company’s phone directory

and other records and has requested the use of the female restroom. Even though the company has

changed the phone directory, Sal has instructed her to continue to use the male restroom.” The




        3
           Defendant refers to the relevant training as “Ethics and Compliance Training.” ECF 78-
2 at 6. In contrast, plaintiff refers to it as a “Multiple Choice test.” ECF 80 at 7. As discussed, infra,
the training program included multiple choice questions, but it was not limited to a multiple choice
test. See ECF 78-8. I shall refer to it as the “Training.”



                                                  -6-
          Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 7 of 40



question asked, id.: “Could Sal’s restricting Francine’s use of the female restroom be a form of

discrimination?”

        The answer choices included, id. at 22:

        1. Yes; Sal’s decision was based on personal appearance

        2. Maybe; it depends on how many months until Francine’s transition is complete

        3. Yes; laws and company policy may protect Francine while transitioning to
           female

        4. No; as her boss Sal is able to instruct Francine on what restroom to use

        5. Yes; Sal’s behavior constitutes discrimination based on religion

        In the “Scenario Feedback,” the Training script provided, id.: “Laws and company policy

prohibits [sic] harassment and discrimination based on gender identity, transgender status, and

gender dysphoria. Our organizational policy is to permit employees to use restrooms

commensurate with their gender identity.” Therefore, number three is listed as the correct answer

in the script. Id.

        The second new question referred to a scenario relating to preferred pronoun usage. The

scenario provided, id. at 22: “Alex has recently begun her transition from male to female, coming

to work in female attire and requesting that her coworkers and the company use feminine pronouns

when addressing her. Some of Alex’s coworkers have started treating her differently.” The

question asked, id.: “Which of Alex’s coworkers’ behavior would likely constitute harassment?”

        The answer choices included, id. at 22-23:

         1. Gina, her manager who refuses to allow her to use the female restrooms

         2. Colin, her longtime coworker who makes jokes by continually addressing her
            with male pronouns

         3. Maria, a coworker who complimented Alex on her new attire by saying, “I like
            the dress you’re wearing”



                                                  -7-
         Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 8 of 40




        4. John, a manager from another department who refers to Alex as “she” in
           conversation with Alex’s manager

        5. Terry, a coworker who asks Alex how to address her in order to ensure he
           doesn’t make a mistake

       The “Scenario Feedback” provided, id. at 23: “Laws and company policy protects [sic]

people and prohibits harassment based on gender identity, transgender status, and gender

dysphoria. Our company policy allows employees to use restrooms commensurate with their

gender. In order to avoid even the semblance of harassment and discrimination, address all

employees how they wish to be addressed, especially if they have changed their name.” Therefore,

numbers one and two were identified as the correct responses. Id. at 22-23.

       The Training script indicates that if an employee selects the incorrect answer, then the

employee is told to “TRY AGAIN” and “review the course material.” ECF 78-8 at 41. The parties

do not fully explain what happens to an employee if he or she continues to answer the question

incorrectly. But, defense counsel states, ECF 78-2 at 6: “The Training required employees to

identify the correct answers…”; see also ECF 80-1, ¶¶ 5, 7; ECF 78-13 at 3.

       According to both Deluxe employees and the Employee Handbook (the “Handbook”),

Deluxe required all employees to complete the Training. See ECF 78-9 (Loosbrock Deposition) at

4, Tr. 40; ECF 78-10 (Arnston Deposition) at 3, Tr. 18 (noting that Deluxe requires all employees

to do the “ethics and compliance training”). The Handbook states, ECF 78-11 at 7:

       Every employee is responsible for understanding, adhering to and enforcing the
       Ethics and Compliance Program, and Deluxe expects 100% training compliance.
       Employees who do not complete the assigned training by December 31, will receive
       the following financial consequences:
         •   Annual compensation will be reduced by the equivalent of 1% of base
             compensation….
         •   Employees who are eligible for Long Term Incentive (LTI) will not receive
             an option grant.



                                              -8-
         Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 9 of 40



       In addition, Loosbrock testified that Deluxe had required its employees to complete the

Training and, for the last four years, had imposed a one percent salary reduction on employees

who did not complete it. ECF 78-9 (Loosbrock Dep.) at 4, Tr. 40. Similarly, Pettengill testified

that a one percent salary reduction “is standard practice for not completing the requiring training.”

ECF 85-5 (Pettengill Dep.) at 5, Tr. 22. According to Loosbrock, the reduction in pay would occur

in “the March time frame every year for the previous year.” ECF 85-6 (Loosbrock Dep.) at 7, Tr.

46. In other words, if an employee failed to complete the Training in 2017, then his or her salary

would be reduced in March 2018.

       Brennan states that he was required to take “Deluxe’s multiple choice test on two

occasions” during his employment. ECF 80-1, ¶ 5. The first instance occurred “sometime in

September 2016” after Deluxe had acquired Payce. Id. ¶ 5. According to Brennan, the test “had

similar transgender questions” which he “could not answer the way Deluxe wanted,” so he was

not able to complete the course. Id. However, he states: “[A]fter logging onto the system on a

subsequent day, I noticed that the test had been automatically pushed through to a ‘completed’

status, without requiring me to answer such questions with the answers that were ‘expected.’” Id.

       Brennan was required to complete a second training in 2017. Id. ¶ 6. Although Brennan

“had no objection to completing the Multiple Choice test,” he claims that his “religious beliefs

prevented [him] from choosing the answers which Deluxe required in order to complete the test.”

Id. ¶ 7. In particular, plaintiff avers that he had an issue with the answer choices for the question

relating to preferred pronoun usage for Alex, the employee transitioning from male to female. See




                                                -9-
           Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 10 of 40



ECF 78-8 at 22; ECF 80-3 (Screenshot of the question from the training program). 4 The answer

choices in the version of the Training on Brennan’s screen included, ECF 80-4 at 2:

        A. John, a manager from another department who refers to Alex as “she” in a
           conversation with Alex’s manager

        B. Terry, a coworker who asks Alex how to address her in order to ensure he
           doesn’t make a mistake.

        C. Maria a coworker who complimented Alex on her new attire by saying “I like
           the Dress you’re wearing.”

        D. Collin her long-time coworker who makes jokes by continually addresses [sic]
           her with male pronouns.

        E. Gina, her manager, who refuses to allow her to use the female restroom.

       Employees were supposed to choose answers D and E. ECF 80-1, ¶ 9. But, plaintiff states,

id. ¶ 10: “I could not choose D or E, because in the case of D, it would be endorsing the idea that

addressing Alex in a manner that is consistent with Alex’s birth gender would be considered wrong

by the company’s policy which is contradictory to my religious belief that I should address Alex

by Alex’s birth gender.” With respect to E, plaintiff states, id. ¶ 11: “[I]t would be endorsing the

idea that refusing Alex access to the female restroom would be considered ‘wrong’ by the

company’s policy which is contradictory to my religious belief that only those who were actually

born females should be using the female restroom.”

       Further, Brennan explains: “Forcing me to answer the questions the way Deluxe wanted

me to would be forcing me to deny my beliefs and I could not do that.” Id. ¶ 12. Brennan adds

that the “source of [his] religious beliefs is the Bible.” Id. ¶ 14. And, he states, id. “[I]t is my


       4
         The parties do not explain the difference between the answer choices in ECF 78-8 and
ECF 80-4, but it appears that ECF 78-8 is a “Course Script” that is intended to be adapted by the
company. Thus, for the relevant question, it appears that Deluxe used the scenario and question
from the Course Script, but altered the answer choices.



                                               - 10 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 11 of 40



sincere belief that Deluxe policy on gender identity and forcing employees to use non-birth

pronouns is actually discriminatory towards religion.” Plaintiff also avers that no one told him

that “Deluxe had a Consent Decree which required this multiple choice test.” Id. ¶ 15.

       In May, June, and July of 2017, Brennan engaged in a series of emails with Petra Ott,

Human Resources Business Partner for Deluxe, explaining his position. On May 24, 2017,

Brennan stated, ECF 78-13 at 5:

       I was just in the process of taking the required ‘2017 Workplace Harassment:
       Employee Edition’ and I ran into at least two questions that I find offensive and
       discriminatory towards my faith in God; I find it somewhat ironic that one of the
       protected categories mentioned is ‘religion’, and yet the course forces you to answer
       a certain way on the questions, or it will not let you continue. This is basically
       tantamount to brainwashing, and I don’t accept that. I can provide you with further
       details as to why the questions and the presumed answers are offensive to me, but
       I am hoping that won’t be necessary.

       Ott replied to Brennan’s email on the same day, stating that she was taking “PTO,” or paid

time off, the next day, but she would respond to Brennan’s question when she returned to work on

June 6th. Id. Thereafter, in an email of June 15, 2017, Ott wrote to Brennan, stating, id. at 4:

       Deluxe is an all-inclusive employer. While we recognize that each of our
       employees is unique, and that each employee may hold different views, values and
       opinions about the world around us, the Ethics and Compliance courses are
       designed to reflect our policy of inclusiveness and non-discrimination.

       It is important that as an employee of Deluxe you recognize that we do not expect
       you to change your values or beliefs but rather, as an employee, your behaviors at
       work are expected to uphold Deluxe’s standards and values.

       Brennan responded to Ott by email the next day. Id. at 3. He stated that the Training

included a question about a transgender employee, “Alex,” who is transitioning from male to

female, and it asked: “‘Which of Alex’s coworkers’ behavior would likely constitute

harassment?’” Id. Brennan stated, id.: “The answers that the course sees as ‘correct’ are

contradictory to my faith in God, and I refuse to be forced to answer a question in a way that would




                                               - 11 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 12 of 40



make me compromise my faith in God.” He also said, id.: “The course would not allow me to

continue with what it viewed as the ‘correct’ answer, and so I attempted to start it over last night,

and the same thing happened.”

       Further, Brennan espoused his religious beliefs, stating, id:

       I am a born-again Christian who believes in the one and only God of the universe,
       the God who has revealed Himself to be God the Father, God the Son (Jesus), and
       the Holy Spirit. He created male and female, and although someone can cut off
       body parts and inject themselves with hormones, they can never become a different
       sex. Now as I understand it, Deluxe’s policy requires employees to address a
       person using pronouns reflecting the sex that the person identifies him/herself with,
       and not necessarily the sex they were born as; For example, in the hypothetical
       example in the course, Alex is a man but desires to become a woman, so in that
       case Deluxe would expect employees to use ‘her’ referring to Alex, and not ‘him.’

       Let me be quite clear on this. I will never be following this guideline. If God has
       created someone as a man, I will use the pronoun ‘him’ to refer to that person, or if
       God created someone as a woman, I will use the pronoun ‘her’ to refer to that
       person. Bruce Jenner was created a man. He can cut things off and do whatever
       procedure he wants, but he will never become a woman, and I will never address
       him as such. It is an abomination to the God that created this universe,

       Now of course, Deluxe could decide to reduce my salary if the ethics course is not
       completed (I believe there was something in the employee handbook about that),
       or Deluxe could decide to invoke a disciplinary action, or even a termination; Any
       such actions would be a clear case of religious discrimination, and a violation of
       state and federal laws. Quoting the ethics course, ‘It is also unlawful to harass or
       discriminate against another person because of his or her religious beliefs and
       practices’ . . . .

       In closing, Brennan said, id.: “I encourage Deluxe to . . . not try to force its employees to

do anything that would violate their conscience . . . .”

       Thereafter, by email of July 14, 2017, Ott informed Brennan that he would not be excused

from the Training requirement, id. at 2 (emphasis in original):

       Together with Deluxe’s Employee Relations and Legal team we have carefully
       reviewed your response.

       Deluxe has designed the Ethics and Compliance program to establish clear
       expectations of employee behaviors that are not only aligned with Deluxe’s shared



                                                - 12 -
         Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 13 of 40



        values but also comply with the guideline of U.S. Equal Employment
        Opportunity Commission (EEOC).

        As we have previously communicated in this email the mandatory Ethics and
        Compliance training for all Deluxe employees does not ask employees to change
        their personal values and beliefs.
        The training is an acknowledgement that every employee understands Deluxe’s
        values, Deluxe’s policies and procedures and to guide employee behaviors while
        they are in our employ.

        All employees are subject to our policy when it comes to completion of the training
        for each calendar year.

        I trust that we have helped you to have a better understanding of the purpose and
        design of Deluxe Ethics and Compliance program. We now consider the matter
        closed.

        Ott consulted with Pettengill “around June and July of 2017” regarding Brennan’s emails

concerning the Training. ECF 78-7 (Pettengill Dep.) at 11-15, Tr. 17:24-20:03. Pettengill testified

that she understood Brennan’s email as a request for an accommodation due to his religious beliefs.

Id. at 13, Tr. 18:11-18. Further, she explained that, as an employee relations manager, she was

responsible for handling requests for religious accommodations because all HR managers “were

required to partner with employee relations before denying an accommodation.” Id., Tr. 18-19.

She also worked with Deluxe’s legal counsel in evaluating requests for religious accommodation.

Id. at 14, Tr. 19:1-6.

        Pettengill spoke to Mary Budge, in-house counsel for Deluxe, about Brennan’s request. Id.

at 14, Tr. 19. Pettengill testified that Deluxe ultimately decided not to grant Brennan’s request

“[b]ecause after reviewing his request, it was determined that it was in violation of the consent

decree requirement…and it was about behaviors of the workplace, and in no way was telling him

he needed to change his beliefs.” Id. at 15, Tr. 20:4-16.

        Brennan never completed the Training. Thus, on December 19, 2017, Brennan, Wendi

Arnston, a human resources manager at Deluxe, and Ott spoke on the phone to discuss Brennan’s



                                               - 13 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 14 of 40



status and “to give him opportunities to ask questions.” ECF 80-11 (Ott’s notes from phone call).

According to Ott’s notes from the call, Arnston stated to Brennan that it would be the

“expectation[] for him to go in and finish the course[].” Id. at 3. Further, Arnston told Brennan that

“if he continues to refuse to do the course, that it will be considered subordination and it will have

consequences of further correction action up to and including termination of employment.” Id.

       Thereafter, on January 8, 2018, Pettengill emailed Ott, Arnston, Budge, and Daishara

Andreotti, Human Resources Vice President, stating, ECF 80-8 at 2: “I reviewed the situation with

Julie [Loosbrock] today regarding Fred [Brennan] and the previous conversations we have had

with him. After careful consideration, Julie does not support termination at this time. She feels that

ultimately, we would be terming [sic] for intention rather than actual action. We will apply the 1%

salary reduction (which he has said he will fight) for not completing the training and restate again

that the expectation is that he will follow our policies. If his actions at any time do not align with

our policies, he could be subject to further action up to and including termination.”

       At her deposition, Pettengill explained that she wrote this email “in response to questions

regarding any action that would be taken towards Fred for not completing the required training.”

ECF 85-5 (Pettengill Dep.) at 5, Tr. 22:3-6. And, Deluxe ultimately reduced plaintiff’s salary

because “[i]t is the standard practice for not completing the required training.” Id., Tr. 22:9-18.

       In addition, Loosbrock testified that Pettengill’s email addressed the possibility of

terminating Brennan for saying “he would not comply with…using a pronoun for someone in

transition, and that…he was not going to follow our policies at Deluxe.” ECF 85-6 (Loosbrock

Dep.) at 4, Tr. 43:17-25. But, she stated that Deluxe was not considering termination of Brennan

“for not completing the training.” Id. at 4-5, Tr. 43:14-44:6. Further, Loosbrock indicated that




                                                - 14 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 15 of 40



Brennan “shouldn’t be terminated for just what he’s saying he might do in the future.” Id. at 5,

Tr. 44:12-25.

       Arnston held a conference call with plaintiff and Vain on January 19, 2018. Arnston

“advised [Brennan] that Deluxe decided to reduce” his salary by one percent, “based on the fact

that [he] did not complete the Multiple Choice test.” ECF 80-1, ¶ 18.

       Thereafter, on February 5, 2018, plaintiff filed a Charge of Discrimination with the EEOC,

alleging religious discrimination on account of the salary reduction. ECF 78-21. On February 28,

2018, the EEOC issued a Dismissal and Notice of Right to Sue. Id. at 3. A copy of the Notice of

Right to Sue was also sent to Budge. Id. at 3; ECF 80-1, ¶ 19.

       Plaintiff avers, ECF 80-1, ¶ 17: “Other than the attempts to force me to take the Multiple

Choice test under penalty of a salary reduction, no one at Deluxe made any effort to work with

me, or offer any suggestions, to arrive at any accommodation for my religious beliefs.” Further,

Brennan claims that he “would not have been opposed to a live or video presentation on

Defendant’s equal employment policies if Deluxe had requested it during working hours.” Id.

                                D. Brennan’s Disciplinary Record

       Brennan avers that he “always received satisfactory Performance Evaluations while at

Payce and Deluxe.” ECF 80-1, ¶ 1. But, in 2016, prior to any issues concerning Brennan’s religion

or the Training, Brennan received a “Record of Disciplinary Action.” ECF 78-15 (“2016

Disciplinary Action”) at 2. The stated reason for the action was “Failure to perform duties as

assigned – investigation of defects related to assigned tasks….” Id.

       Shortly after Brennan received the 2016 Disciplinary Action, he emailed Kathleen Strakes,

President of Payce, to “lodge a formal complaint” against Vain. ECF 78-16. He stated, id. at 2:

“My perception (based on recent actions taken by Mr. Vain, and by actions taken since the death




                                              - 15 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 16 of 40



of my former manager…) is that I am being harassed and singled out for termination by Mr. Vain.”

Plaintiff identified three specific instances in which he believed he was wrongfully accused by

Vain. Id.

       Vain cited Brennan for “unsatisfactory performance” on March 29, 2018. ECF 78-17

(“2018 Disciplinary Action”); ECF 80-6 (same). The report stated, ECF 78-17 at 1: “Over the past

couple of years there have been issues with Fred’s performance and his ability to perform at the

expected level for his position. When Fred is given a task of higher complexity (more than just

maintenance of a project) he struggles to complete the task without pulling in many of the

employees and manager in the IT area to figure out the issues. At Fred’s level he should not have

to rely on so many others to complete his work.” Further, it provided, id.: “In 2016 Fred was placed

on a warning for similar issues. Fred has been coached and directed many times by both his

manager and his peers since that initial warning. At this point we will issue a formal warning to

provide more direction/supervision to reach the performance level expected.”

       The report also provided a list of examples of “performance issues.” Id. It noted, inter alia,

that plaintiff was unable to “research, troubleshoot and investigate obstacles” he encountered, on

matters “within the scope” of his duties. In conclusion, the report warned, id. at 2: “Should there

not be immediate and sustained improvement in your performance as outlined above, further

disciplinary action up to and including employment termination will be imposed.”

       In his Affidavit (ECF 80-1), Brennan states, id. ¶ 21: “I vigorously dispute the March 29,

2018 discipline. The discipline issued to me on March 29, 2018…was not actually a performance

problem, but was manufactured by Mark Vain to look like it was.” He adds that it “was just a

veiled attempt to make it look like [plaintiff] was negligent in order to facilitate [his] termination.”

Id. ¶ 21(B). Further, Brennan claims that the 2018 disciplinary action “was quite a shock” to him,




                                                 - 16 -
            Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 17 of 40



“because since August 2016 (19 months), Mark Vain had not informed [him] of any performance

problems.” Id. ¶ 21(C).

        Shortly thereafter, on April 4, 2018, Brennan emailed Arnston with another complaint

about Vain. ECF 78-18. In the email, Brennan stated, id. at 2: “My intention with this email is to

demonstrate that this disciplinary action and the last one (which was issued August 26, 2016)

actually have nothing to do with my performance but are motivated by a grudge that Mark is still

holding for me pointing out to our former manager…that Mark was having extended personal

conversations during non-break periods[.]” In addition, plaintiff said that he believed the

disciplinary action constituted “retaliation for the complaint” he submitted to the EEOC for

religious discrimination. Id. at 3. 5

                                        E. Brennan’s Termination

        On April 20, 2018, Deluxe terminated Brennan. ECF 78-19 (“Notice of Termination”).

The Notice of Termination stated that Brennan was “involuntarily terminated” because, id. at 2:

“Performance not meeting expectations.” Vain testified that he recommended the termination at

some point after he submitted the 2018 Disciplinary Action. ECF 78-20 (Vain Dep.) at 3-4, Tr.

70:20-71:14.

        Arnston explained at her deposition how Deluxe reached the decision to terminate plaintiff.

She recalled that when Brennan “was put on the warning,” he “was clear that he had no

performance concerns, that his performance was meeting expectation, and that there was nothing

for him to improve on[.]” ECF 78-10 (Arnston Dep.) at 5, Tr. 55:2-8. She “shared” that information

with Vain. Id., Tr. 55:9. Thereafter, Vain continued to reach out to Brennan to follow up with




        5
            Notably, Brennan did not bring a retaliation claim in this suit. See ECF 1-4.



                                                 - 17 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 18 of 40



Brennan about his performance. Id., Tr. 55:11-14. According to Arnston, Brennan “was taking no

action to improve his performance,” so “a decision was made” that if he was “not going to improve

and his performance is not meeting expectations, that we would terminate his employment.” Id.,

Tr. 55:15-20. Arnston recounted: “The employment as it was was not acceptable performance, not

meeting expectations.” Id., Tr. 55:21-56:4. According to Arnston, Vain made the final decision

because it is “primarily the manager’s responsibility” to decide on matters of “performance

improvement.” Id. at 6, Tr. 56:13-16.

       Notably, Arnston claimed that Brennan’s failure to take the ethics course was not taken

into account in deciding to terminate him because it “was a separate issue.” Id. at 8, Tr. 65:3-12.

She stated: “We weren’t talking about ethics compliance at the time [that they were discussing

termination]. We were talking about his performance only.” Id., Tr. 65:14-16. And, she noted that

“his ethics compliance” was “not a performance issue.” Id., Tr. 65:17-19.

       Vain testified that he “hadn’t really put any thought into” the fact that Brennan did not

complete the ethics course when deciding to terminate him. ECF 78-20 (Vain Dep.) at 5, Tr. 82:20.

He said, id., Tr. 82:6-7: “That’s an issue between the employee and HR.”

       Pettengill, Loosbrock, and Ott all testified that they were not involved in the decision to

terminate Brennan’s employment with Deluxe. ECF 78-7 (Pettengill Dep.) at 16, Tr. 25:2-21; ECF

78-9 (Loosbrock Dep.) at 6-8, Tr. 51:18-53:14; ECF 78-14 (Ott Dep.) at 3-5, Tr. 21:7-23:11.

       On May 21, 2018, plaintiff filed another Charge of Discrimination with the EEOC, alleging

retaliation and religious discrimination. ECF 78-22. The EEOC issued a Dismissal and Notice of

Right to Sue on December 13, 2019. Id. at 3. This suit followed.

       Additional facts are included, infra.




                                               - 18 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 19 of 40



                                       II.     Legal Standard

      Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is appropriate

only “if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S. 317, 322-24

(1986); see also Cybernet, LLC v. David, 954 F.3d 162, 168 (4th Cir. 2020); Variety Stores, Inc.

Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018); Iraq Middle Mkt. Dev. Found v.

Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017). To avoid summary judgment, the nonmoving party

must demonstrate that there is a genuine dispute of material fact so as to preclude the award of

summary judgment as a matter of law. Ricci v. DeStefano, 557 U.S. 557, 585-86 (2009);

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986); see also

Gordon v. CIGNA Corp., 890 F.3d 463, 470 (4th Cir. 2018).

      The Supreme Court has clarified that not every factual dispute will defeat a summary

judgment motion. “By its very terms, this standard provides that the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly supported motion

for summary judgment; the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). A fact is

“material” if it “might affect the outcome of the suit under the governing law.” Id. at 248.

      There is a genuine issue as to material fact “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.; see CTB, Inc. v. Hog Slat, Inc., 954 F.3d 647,

658 (4th Cir. 2020); Variety Stores, Inc., 888 F.3d at 659; Sharif v. United Airlines, Inc., 841 F.3d

199, 2014 (4th Cir. 2016); Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013). On

the other hand, summary judgment is appropriate if the evidence “is so one-sided that one party

must prevail as a matter of law.” Anderson, 477 U.S. at 252. But, “the mere existence of a scintilla




                                               - 19 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 20 of 40



of evidence in support of the plaintiff’s position will be insufficient; there must be evidence on

which the jury could reasonably find for the plaintiff.” Id.

       “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [its] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,

522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)), cert. denied, 541 U.S. 1042 (2004); see

Celotex, 477 U.S. at 322-24. And, the court must view all of the facts, including reasonable

inferences to be drawn from them, in the light most favorable to the nonmoving party. Ricci, 557

U.S. at 585-86; Matsushita Elec. Indus. Co., 475 U.S. at 587; accord Hannah P. v. Coats, 916 F.3d

327, 336 (4th Cir. 2019); Variety Stores, Inc., 888 F.3d at 659; Gordon, 890 F.3d at 470; Lee v.

Town of Seaboard, 863 F.3d 323, 327 (4th Cir. 2017); FDIC v. Cashion, 720 F.3d 169, 173 (4th

Cir. 2013).

      The district court’s “function” is not “to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249;

accord Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Thus, in

considering a summary judgment motion, the court may not make credibility determinations.

Wilson v. Prince George’s Cty., 893 F.3d 213, 218-19 (4th Cir. 2018); Jacobs v. N.C.

Administrative Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank

v. French, 499 F.3d 345, 352 (4th Cir. 2007). Therefore, in the face of conflicting evidence, such

as competing affidavits, summary judgment ordinarily is not appropriate, because it is the function

of the fact-finder to resolve factual disputes, including matters of witness credibility. See Black &

Decker Corp. v. United States, 436 F.3d 431, 442 (4th Cir. 2006); Dennis v. Columbia Colleton

Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th Cir. 2002). That said, “a party’s ‘self-serving opinion




                                                - 20 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 21 of 40



... cannot, absent objective corroboration, defeat summary judgment.’” CTB, Inc., 954 F.3d at

658-59 (quoting Williams v. Giant Food Inc., 370 F.3d 423, 433 (4th Cir. 2004)). In other words,

“[u]nsupported speculation is not sufficient to defeat a summary judgment motion.” Felty v.

Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987); Harris v. Home Sales Co., 499 F.

App’x 285, 294 (4th Cir. 2012).

      When, as here, the parties have filed cross-motions for summary judgment, the court

“‘consider[s] each motion separately on its own merits to determine whether either of the parties

deserves judgment as a matter of law.’” Def. of Wildlife v. N.C. Dep’t of Transp., 762 F.3d 374,

392 (4th Cir. 2014) (citation omitted); see Belmora LLC v. Bayer Consumer Care, 987 F.3d 284,

291 (4th Cir. 2021). In doing so, the court “‘resolve[s] all factual disputes and any competing,

rational inferences in the light most favorable to the party opposing that motion.’” Def. of Wildlife,

762 F.3d at 393 (quoting Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003), cert. denied,

540 U.S. 822 (2003)); see Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003).

      In sum, simply because both parties have filed for summary judgment does not mean that

summary judgment to one party or another is necessarily appropriate. Indeed, “[b]oth motions

must be denied if the court finds that there is a genuine issue of material fact.” 10A C. WRIGHT,

A. MILLER, & M. KANE, FEDERAL PRACTICE & PROCEDURE § 2720 (4th ed. Suppl. 2020) (WRIGHT

& MILLER).

                                           III.     Discussion

                                        A. Title VII Generally

       Title VII prohibits an employer, inter alia, from discriminating against “any individual

with respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1); see Young




                                                  - 21 -
          Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 22 of 40



v. United Parcel Service, Inc., 575 U.S. 206, 135 S. Ct. 1338, 1344 (2015); Roberts v. Glenn

Industrial Group, Inc., __ F.3d__, 2021 WL 2021812, at *3 (4th Cir. May 21, 2021); Strothers v.

City of Laurel, 895 F. 3d 317, 326-27 (4th Cir. 2018); DeMasters v. Carilion Clinic, 796 F.3d 409,

416 (4th Cir. 2015); Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 298 (4th Cir. 2015) (en

banc); Freeman v. Dal-Tile Corp., 750 F.3d 413, 420 (4th Cir. 2014).

          Of relevance here, Title VII makes it “an unlawful employment practice for an

employer . . . to discharge any individual . . . because of such individual’s religion.” 42 U.S.C.

§ 2000e-2. “Religion” is defined to include “all aspects of religious observance and practice, as

well as belief, unless an employer demonstrates that he is unable to reasonably accommodate an

employee’s . . . religious observance or practice without undue hardship on the conduct of the

employer’s business.” Id. § 2000e(j). This definition “includes a requirement that an employer

‘accommodate’ an employee’s religious expression.” Chalmers v. Tulon Co. of Richmond, 101

F.3d 1012, 1017-18 (4th Cir. 1996); see U.S. Equal Emp’t Opportunity Comm’n v. Firestone

Fibers & Textiles Co., 515 F.3d 307, 312 (4th Cir. 2008).

          Generally, courts recognize “two theories in asserting religious discrimination claims.”

Chalmers, 101 F.3d at 1017. These are “denominated as the ‘disparate treatment’ and ‘failure to

accommodate’ theories.” Id. Brennan’s remaining claim falls under the failure to accommodate

theory.

          To state a prima facie failure-to-accommodate claim, an employee must allege that: “‘(1)

he or she has a bona fide religious belief that conflicts with an employment requirement; (2) he or

she informed the employer of this belief; [and] (3) he or she was disciplined for failure to comply

with the conflicting employment requirement.’” U.S. Equal Emp’t Opportunity Comm’n v. Consol

Energy, Inc., 860 F.3d 131, 141 (4th Cir. 2017) (quoting Firestone, 515 F.3d at 312) (alterations




                                               - 22 -
          Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 23 of 40



in Consol Energy), cert. denied, ___ U.S. ____, 138 S. Ct. 976 (2018). The rule for “claims based

on a failure to accommodate a religious practice is straightforward: An employer may not make

an [employee’s] religious practice, confirmed or otherwise, a factor in employment decisions.”

U.S. Equal Emp’t Opportunity Comm’n v. Abercrombie & Fitch Stores, Inc., 575 U.S. 768, 773

(2015).

          Notably, in contrast to a disparate treatment case, in “a religious accommodation case, an

employee can establish a claim even though [he] cannot show that other (unprotected) employees

were treated more favorably or cannot rebut an employer’s legitimate, non-discriminatory reason

for [his] discharge.” Chalmers, 101 F.3d at 1018; see Abeles v. Metro. Wash. Airports Auth., 676

F. App’x 170, 176 (4th Cir. 2017). To that end, “an employer must, to an extent, actively attempt

to accommodate an employee’s religious expression or conduct even if, absent the religious

motivation, the employee’s conduct would supply a legitimate ground for discharge.” Chalmers,

101 F.3d at 1018.

          “If the employee establishes a prima facie case, the burden then shifts to the employer to

show that it could not accommodate the plaintiff's religious needs without undue hardship.”

Chalmers, 101 F.3d at 1019; see Firestone, 515 F.3d at 312 (noting that in religious

accommodation cases, courts employ a burden-shifting framework similar to the one articulated

in McDonnell Douglas Corporation v. Green, 411 U.S. 792 (1973)); see also 42 U.S.C. § 2000e(j).

To satisfy its burden, the employer must demonstrate “‘either (1) that it provided the plaintiff with

a reasonable accommodation for his or her religious observances or (2) that such accommodation

was not provided because it would have caused an undue hardship—that is, it would have

‘result[ed] in “more than a de minimis cost” to the employer.’” Firestone, 515 F.3d at 312 (quoting

Ansonia Bd. Of Educ. v. Philbrook, 479 U.S. 60, 67 (1986)) (internal citation omitted)) (alterations




                                                - 23 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 24 of 40



and emphasis in Firestone). Notably, “[e]ither one of these conditions is sufficient.” Reed v.

Fairfax Cty., Virginia, No. 1:18-CV-1454, 2020 WL 252992, at *5 (E.D. Va. Jan. 15, 2020). And,

“if an employer has provided a reasonable accommodation, [the court] need not examine whether

alternative accommodations not offered would have resulted in undue hardship.” Firestone, 515

F.3d at 312.

       The concepts of reasonable accommodation and undue hardship are not defined by Title

VII. Therefore, “the precise reach of the employer's obligation to its employee is unclear.... and

must be determined on a case-by-case basis.” Beadle v. Hillsborough Cty. Sheriff's Dep't, 29 F.3d

589, 592 (11th Cir. 1994); see Tabura v. Kellogg USA, 880 F.3d 544, 558 (10th Cir. 2018)

(“Whether an employer will incur an undue hardship is a fact question…that turns on ‘the

particular factual context of each case.’”) (internal citation omitted). The Fourth Circuit has

explained: “The [statute’s] use of the terms ‘reasonably’ and ‘undue hardship’…indicates that this

is a field of degrees, not a matter for extremes. Both terms are ‘variable ones,’ dependent on the

extent of the employee's religious obligations and the nature of the employer's work requirements.”

Firestone, 515 F.3d at 313 (citing EEOC v. Ithaca Indus., Inc., 849 F.2d 116, 120 (4th Cir. 1988)

(en banc) (Wilkinson, J., concurring)). In sum, the reasonable accommodation and undue hardship

standards “ensure that while an employer must ‘actively attempt to accommodate an employee’s

religious expression or conduct,’…it is not required to do so ‘at all costs.’” Firestone, 515 F.3d at

314-15 (quoting Chalmers, 101 F.3d at 1018; Philbrook, 479 U.S. at 70)

       Of relevance here, an accommodation constitutes an undue hardship if it would impose

more than “a de minimis cost” on the employer. Hardison, 432 U.S. at 84. “Both economic and

non-economic costs can pose an undue hardship upon employers.” Webb v. City of Philadelphia,

562 F.3d 256, 260 (3d Cir. 2009). For instance, courts have found that non-economic costs such




                                               - 24 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 25 of 40



as damage to employee morale, compromise of a collective bargaining agreement or seniority

system, or unequal treatment of other employees, can constitute undue hardships. See, e.g., EEOC

v. GEO Grp., Inc., 616 F.3d 265, 273 (3d Cir. 2010) (citing Webb, 562 F.3d at 260); Weber v.

Roadway Exp., Inc., 199 F.3d 270, 274 (5th Cir. 2000) (finding that "[t]he mere possibility of an

adverse impact on co-workers as a result of ‘skipping over’ [an employee in a scheduling system]

is sufficient to constitute an undue hardship") (citation omitted); Balint v. Carson City, 180 F.3d

1047, 1054 (9th Cir. 1999) (noting that an undue hardship may be present “where an

accommodation would impose more than a de minimis impact on coworkers, such as depriving

coworkers of seniority rights or causing coworkers to shoulder the plaintiff's share of potentially

hazardous work”); accord United States v. Bd. of Educ., 911 F.2d 882, 887 (3d Cir. 1990) (noting

that the Supreme Court has suggested that “the undue hardship test is not a difficult threshold to

pass”) (citing Hardison, 432 U.S. 63). Additionally, the Fourth Circuit has found more than a

minimal burden where an employee's religious need imposes “personally and directly on fellow

employees” such as by “invading their privacy and criticizing their personal lives.” Chalmers, 101

F.3d at 1021.

                                    B. Failure to Accommodate

       As indicated, to succeed on a failure-to-accommodate claim, a plaintiff must establish that:

“‘(1) he or she has a bona fide religious belief that conflicts with an employment requirement; (2)

he or she informed the employer of this belief; [and] (3) he or she was disciplined for failure to

comply with the conflicting employment requirement.’” Consol Energy, Inc., 860 F.3d at 141

(quoting Firestone, 515 F.3d at 312) (alterations in Consol Energy).




                                              - 25 -
            Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 26 of 40



        Plaintiff brings a failure to accommodate claim based on two disciplinary actions that he

experienced: a one percent salary reduction and then termination. 6 It is undisputed that Deluxe

disciplined Brennan for failing to complete the Training by reducing his salary. ECF 85 at 11

(noting that Deluxe has “never questioned the sincerity of Mr. Brennan’s Christian faith and has

always maintained that his salary was reduced for failing to complete the Training”). On the other

hand, defendant vigorously disputes the claim that Brennan’s termination from Deluxe was related

to his failure to complete the Training. See ECF 78-2 at 18-22. I shall address each contention, in

turn.

                                                    i.

        To the extent that plaintiff’s failure-to-accommodate claim is based on a salary reduction,

it is uncontested that plaintiff satisfies the second and third prongs of his failure-to-accommodate

claim. Plaintiff clearly informed Deluxe of his religious belief in his emails to Ott. See ECF 78-

13; see also ECF 78-7 (Pettengill Dep.) at 13, Tr. 18. And, as noted, Deluxe subsequently reduced

plaintiff’s salary by one percent, because he did not complete the Training.

        However, defendant contends that plaintiff fails to satisfy the first prong of the test because

there was no conflict between Brennan’s religious belief and the employment requirement. ECF

85 at 11-13. According to Deluxe, in requiring Brennan to complete the multiple choice questions

for the Training, he was only being asked to “acknowledge his understanding of someone else’s



        6
           In reply, plaintiff invokes the Freedom Restoration Act of 1993 (“RFRA”), arguing that
the Consent Decree unfairly burdens plaintiff’s religious liberty. ECF 88 at 6-7. However, because
plaintiff mentions the RFRA for the first time in reply, I decline to consider this contention. See
United States v. Al–Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004) (declining to consider argument
first raised in reply brief and noting that it “is a well settled rule that contentions not raised in the
argument section of the opening brief are abandoned”); Clawson v. FedEx Ground Package Sys.,
Inc., 451 F. Supp. 2d 731, 734 (D. Md. 2006) (“The ordinary rule in federal courts is that an
argument raised for the first time in a reply brief or memorandum will not be considered.”).



                                                 - 26 -
         Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 27 of 40



opinion,” not change his own opinions on transgender individuals. Id. at 13 (emphasis in original).

Thus, Deluxe argues, the “employment requirement simply did not implicate Mr. Brennan’s

religious beliefs.” Id. at 14.

        Defendant’s perspective on what constitutes a conflict is too narrow. As Brennan recounts,

certain answers were required in order to complete the Training. Because plaintiff would not agree

to choose the answers sought by Deluxe, he could not complete the employment requirement. In

his Affidavit, plaintiff avers: “Forcing me to answer the questions the way Deluxe wanted me to

would be forcing me to deny my beliefs and I could not do that.” ECF 80-1, ¶ 12. Moreover,

plaintiff communicated this conflict to Deluxe in his email to Ott when he stated, ECF 78-13: “The

answers that the course sees as ‘correct’ are contradictory to my faith in God, and I refuse to be

forced to answer a question in a way that would make me compromise my faith in God.”

        Whether Deluxe was asking plaintiff to change his personal opinions is irrelevant. Brennan

was sanctioned because he was unwilling to provide the answers sought by Deluxe. In turn, that

meant he could not complete the Training. Because Brennan failed to complete the Training, his

salary was reduced. See Buonanno v. AT&T Broadband, LLC, 313 F. Supp. 2d 1069, 1081 (D.

Colo. 2004) (finding that plaintiff met the first element of his prima facie failure to accommodate

claim because plaintiff was concerned that his beliefs conflicted with language in the employee

handbook).

        Plaintiff’s belief is clearly more than a “mere preference,” and neither side contends

otherwise. And, the cases on which defendant relies are inapposite. See Dachman v. Shalala, 9

Fed. App’x 186, 192 (4th Cir. 2001) (noting that plaintiff’s desire to pick up bread for a religious

service on a particular day was a preference, even though it was being done in the religious

context); Daniel v. Kroger Limited P'ship I, No. 3:11-cv-245, 2011 WL 5119372, at *8 (E.D. Va.




                                               - 27 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 28 of 40



Oct. 27, 2011) (noting that plaintiff must “establish that there was a conflict between that belief

and his employment” and that “Title VII affords no protection for mere preferences”).

       I am satisfied that plaintiff has established that he had a bona fide religious belief that

conflicted with an employment requirement.

                                    ii.     Undue Hardship Defense

       Because plaintiff has established a prima facie case as to the claim based on the salary

reduction, the burden shifts to defendant to show either that a reasonable accommodation was

provided to plaintiff or that a reasonable accommodation was not possible without causing undue

hardship to its business. Firestone, 515 F.3d at 315; Chalmers, 101 F.3d at 1019. Defendant does

not contend that it offered plaintiff any sort of accommodation. Thus, the question is whether

Deluxe has demonstrated that it could not accommodate Brennan’s religious belief without undue

hardship.

       In its Motion, Deluxe argues that accommodating Brennan’s religious views by excusing

him from fulfilling the Training would have caused undue hardship because of Deluxe’s legal

obligations under the Consent Decree and the “protections afforded to employees based upon

gender identity under Maryland law.” ECF 78-2 at 15-18.

       In response, plaintiff posits that defendant’s undue hardship defense fails for two reasons.

First, he urges the Court not to consider Deluxe’s defense based on the Consent Decree because

Deluxe “failed to raise this defense in its answers to Plaintiff’s interrogatories.” ECF 80 at 11-13.

Second, he argues that the Consent Decree did not mandate use of a format for training that

obligated an employee to answer questions in a certain way. Plaintiff avers that Deluxe could have

accommodated plaintiff’s religious conflict “by offering a live or video presentation” of Deluxe’s




                                               - 28 -
         Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 29 of 40



workplace policies, without violating its requirements under the Consent Decree or anti-

discrimination laws. Id. at 19.

        Plaintiff does not cite any rule or case law in support of his contention that the Court should

strike defendant’s undue hardship defense based on the Consent Decree, for failure to disclose it

during discovery. See ECF 80 at 11-13. In any event, the argument lacks merit. In its interrogatory

responses, Deluxe indicated that it considered its “legal obligations” in deciding to refuse to

accommodate Brennan’s request. See ECF 85-3 at 14. Moreover, the materials that were

exchanged during discovery reveal that plaintiff was on notice that Deluxe believed it was acting

pursuant to its legal obligations under the Consent Decree. Deluxe produced the Consent Decree

to plaintiff’s counsel on October 16, 2019. See ECF 85-4 (10/16/2019 email to Stolarz with

production of Consent Decree). And, several Deluxe employees testified about the significance of

the Consent Decree in the decision to enforce the company’s training requirement and to deny

Brennan’s request. See, e.g., ECF 85-5 (Pettengill Dep.) at 3, Tr. 20; ECF 85-6 (Loosbrock Dep.)

at 10, Tr. 62.

        Brennan also contends that Deluxe’s undue hardship defense fails because Deluxe could

have fulfilled its obligations under the Consent Decree “in a less heavy handed manner.” ECF 80

at 13. According to plaintiff, the Consent Decree “merely required that it provide training to its

employees on transgender issues,” but Deluxe had discretion to develop the training program. ECF

88 at 2. In particular, Brennan argues that instead of imposing the multiple choice questions on

him, Deluxe “could have accommodated” plaintiff by requiring him “to attend a live presentation,

or a video presentation.” ECF 80 at 14; see ECF 80-1, ¶ 17 (“I would not have been opposed to a

live or video presentation on Defendant’s equal employment policies if Deluxe had requested it




                                                - 29 -
            Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 30 of 40



during working hours.”). Or, plaintiff posits, Deluxe “could have fulfilled its obligations” in “many

other ways” to “avoid the expenditure of large sums for a custom video.” ECF 88 at 3.

        In response, Deluxe asserts that Brennan’s suggested accommodation would have

constituted an undue hardship because it would have required Deluxe to incur a $32,000 cost to

create “an additional custom training” for Brennan. ECF 85 at 10; see ECF 85-9 (Loosbrock Aff.),

¶ 3. Further, Deluxe avers that it “would have required Deluxe to deviate from a uniformly applied

and important employee [training] requirement…and…would have impaired Deluxe’s ability to

demonstrate (which the Consent Decree required) that Mr. Brennan actually understood the

requirements and application of Deluxe’s policies concerning equality in the workplace.” ECF 85

at 3.

        According to Deluxe, EEOC guidance, as set out in Section 12 of the EEOC Compliance

Manual (the “Manual”), supports its decision to deny Brennan’s request for accommodation. ECF

78-2 at 16; ECF 85 at 10; see EEOC Compliance Manual, The U.S. Equal Employment

Opportunity          Commission,          https://www.eeoc.gov/laws/guidance/section-12-religious-

discrimination#_Toc203359519 (last accessed May 4, 2021). 7

        In a subsection titled “Employer-Sponsored Programs,” the Manual sets forth when an

employer may be required to excuse an employee from training due to the employee’s religious

beliefs. The Manual states, in relevant part, § 12-IV(C)(7):

        [A]n employer is required, absent undue hardship to excuse an employee from
        compulsory personal or professional development training where it conflicts with
        the employee's sincerely held religious beliefs or practices. There may be cases,
        however, where an employer can show that it would pose an undue hardship to
        provide an alternative training or to excuse an employee from any part of a
        particular training, even if the employee asserts it is contrary to his religious beliefs
        to attend (e.g., where the training provides information on how to perform the job,


        7
            The Court has not been provided with a full copy of the Manual.



                                                 - 30 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 31 of 40



       on how to comply with equal employment opportunity obligations, or on other
       workplace policies, procedures, or applicable legal requirements).

       Further, the Manual explains that an “employer may accommodate the employee’s

religious belief by substituting an alternative technique or method that does not conflict with the

employee’s religious belief or by excusing the employee from that part of the training program

that poses a conflict, if doing so would not pose an undue hardship.” Id. § 12-IV(C)(7) n.314.

       Of relevance here, the Manual includes an example where an employee need not be

excused from a training program, id. § 12-IV(C)(7):

       Employer XYZ holds an annual training for employees on a variety of personnel
       matters, including compliance with EEO laws and also XYZ’s own internal anti-
       discrimination policy, which includes a prohibition on sexual orientation
       discrimination. Lucille asks to be excused from the portion of the training on sexual
       orientation discrimination because she believes that it “promotes the acceptance of
       homosexuality,” which she sincerely believes is immoral and sinful based on her
       religion. The training does not tell employees to value different sexual orientations
       but simply discusses and reinforces laws and conduct rules requiring employees not
       to discriminate against or harass other employees based on sexual orientation and
       to treat one another professionally. Because an employer needs to make sure that
       its employees know about and comply with such laws and workplace rules, it would
       be an undue hardship for XYZ to excuse Lucille from the training.

       Deluxe contends that the facts in this example are “strikingly similar to the facts of this

case.” ECF 78-2 at 16. Indeed, Deluxe, like Employer XYZ, created training on a variety of

matters, such as compliance with EEO laws and its own anti-discrimination policies, including a

prohibition on discrimination based on sexual orientation and gender identity. And, the Training

is required because Deluxe needs to “make sure that its employees know about and comply with

such laws and workplace rules.” Manual § 12-IV(C)(7).

       However, Deluxe ignores the context-dependent, fact-intensive nature of the undue

hardship analysis. See, e.g., Tabura, 880 F.3d at 558. The example from the Manual does not

include any details about the type of training that was required of the employees at XYZ or whether




                                              - 31 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 32 of 40



the employees had to answer multiple choice questions in a certain way, as part of their training.

In this case, as noted, Brennan states that he found the Training problematic because he was

required to answer the multiple choice question in a way that conflicted with his religious belief.

ECF 80-1, ¶¶ 7-11, 17. Thus, without more detail about the specific requirements of the XYZ

training, the example is of limited value.

       Also of relevance, in a footnote to the example involving Lucille and Employer XYZ, the

Manual explains, id. § 12-IV(C)(7) (citing Buonanno, 313 F. Supp. 2d at 1081-83):

       If training conflicts with an employee’s religious beliefs, the content of the training
       materials may be determinative in deciding whether it would pose an undue
       hardship to accommodate an employee by excusing him or her from the training or
       a portion thereof. If the training required or encouraged employees to affirmatively
       support or agree with conduct that conflicts with the employee’s religious beliefs,
       or signal their support of certain values that conflict with the employee’s religious
       beliefs, it would be more difficult for an employer to establish that it would pose
       an undue hardship to accommodate an employee who objects to participating on
       religious grounds.

       As indicated, Brennan maintains that answering the multiple choice questions the way

Deluxe wanted would have required him to “endors[e]” ideas or conduct that are “contradictory to

[his] religious belief.” ECF 80-1, ¶¶ 10, 11. Therefore, according to the Manual, “it would be more

difficult for [Deluxe] to establish that it would pose an undue hardship to accommodate” Brennan.

Manual § 12-IV(C)(7); see Buonanno, 313 F. Supp. 2d at 1081-83 (concluding that employer

violated Title VII when it did not accommodate employee’s refusal on religious grounds to sign

diversity policy asking him to “value the differences among all of us,” which he believed required

him to ascribe worth to a certain behaviors that he believed were at odds with his religious beliefs).

       To be sure, Deluxe also had a duty to fulfill its obligations under the Consent Decree and

to all other Deluxe employees. Thus, Deluxe was not required to accommodate Brennan’s religious

views at the expense of its statutory or legal obligations; if doing so would have an adverse impact




                                                - 32 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 33 of 40



on Brennan’s coworkers; or if doing so would have resulted in significant financial costs. See

Chalmers, 101 F.3d at 1021 (finding that company did not need to grant accommodation when

doing so would “subject itself to possible suits” from other employees); Peterson v. Hewlett-

Packard Co., 358 F.3d 599, 607 (9th Cir. 2004) (“[A]n employer need not accommodate an

employee’s religious beliefs if doing so would result in discrimination against his coworkers or

deprive them of contractual or other statutory rights.”).

       Notably, there are no allegations in this case that Brennan acted in an inappropriate way

towards other employees based on sexual orientation, or that excusing Brennan from the training

would have had a negative impact on Deluxe’s employees. See ECF 85-6 (Loosbrock Dep.) at 4-

5, Tr. 43-44 (noting that Brennan had not exhibited any harassing or discriminatory behavior).

And, “[a]n analysis of undue hardship may not be based on mere speculation or conjecture.” Miller

v. Port Auth. of N.Y. & N.J., 351 F. Supp. 3d 762, 789 (D.N.J. 2018); see Tooley v. Martin-Marietta

Corp., 648 F.2d 1239, 1243 (9th Cir. 1981) (undue hardship requires “proof of actual imposition

on coworkers or disruption of the work routine” rather than “conceivable or hypothetical

hardships” (internal quotation marks and citation omitted)).

       Further, although defendant contends that it would have cost $32,000 to create a custom

training program for Brennan, it does not otherwise cite to any evidence to establish that the

$32,000 custom training is the only way it could have satisfied its legal obligations. With respect

to training, the Consent Decree stated that Deluxe should provide “EEO training for all its

personnel” on an annual basis. ECF 78-6, ¶ 33. And, it stated that the Deluxe employees should

be trained in a number of areas. Id. ¶ 34. But, it also provided, id.: “All training under this

Paragraph shall be at Defendant’s selection and expense.” Thus, defendant had discretion to choose

its training program. And, it is far from clear that a $32,000 custom training for Brennan was




                                               - 33 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 34 of 40



Deluxe’s only option to accommodate Brennan while also complying with its legal obligation. Cf.

Kroger, 2011 WL 5119372, at *9 (noting that summary judgment would not be proper on the basis

of undue hardship where the employer “does not establish the extent of the burden imposed in a

quantifiable manner”).

       Moreover, the cases on which defendant relies are readily distinguishable and not

dispositive. See, e.g., U.S. Airways, Inc. v. Barnett, 535 U.S. 391 (2002); Hardison, 432 U.S. 63;

Baltgavis v. Newport News Shipbuilding Inc., 132 F. Supp. 2d 414 (E.D. Va. 2001). In Barnett and

Hardison, for instance, the Supreme Court ruled in favor of the employers because, in both cases,

the employees’ accommodation requests would have impacted other employees’ rights under the

employers’ seniority rules. See Barnett, 535 U.S. at 403-4 (reasoning that an employer’s showing

that a requested accommodation conflicts with seniority rules is sufficient to show that an

accommodation is not reasonable); Hardison, 432 U.S. at 80-81 (finding that an accommodation

would not be reasonable if it would result in unequal treatment for other employees under

collectively bargained seniority system). In contrast, defendant has not demonstrated that

accommodating plaintiff’s request would have had any impact on its other employees.

       Additionally, in Baltgavis, 132 F. Supp. 2d 414, the court considered whether it poses an

undue hardship for an employer to accommodate an employee’s asserted religious belief against

providing his social security number for identification. The court concluded that the

accommodation request constituted an undue hardship because “the burden of applying for a

waiver of the…statutory penalty provision [for failure to include a social security number] is also

more than de minimis and therefore, constitutes an undue hardship for [the employer] as a matter

of law.” Id. at 418-19.




                                              - 34 -
          Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 35 of 40



          Like the employer in Baltgavis, Deluxe had a legal obligation under the Consent Decree,

“which it could not ignore.” ECF 78-2 at 15. But, unlike the employer in Baltgavis, Deluxe had

some flexibility in determining how it could abide by its legal obligations. See ECF 78-6, ¶ 34.

And, it is not clear that accommodating plaintiff’s religious belief in this case would have required

Deluxe to violate the law or apply for a costly waiver. Cf. Sutton v. Providence St. Joseph Medical

Center, 193 F.3d 826, 830 (9th Cir. 1999) (noting that “employer is not liable under Title VII when

accommodating an employee's religious beliefs would require the employer to violate federal or

state law”).

          On the other hand, based on the record before me, I also cannot conclude that Deluxe could

have accommodated Brennan and satisfied its obligations under the Consent Decree without undue

hardship. For instance, the Consent Decree requires Deluxe to train its employees to “understand[]

the kind of conduct which may constitute unlawful sex and disability discrimination, including

discrimination based on sex-stereotyping, gender-identity, transgender status, and gender

dysphoria…” ECF 78-6, ¶ 34. Brennan claims that “there are many other ways” that Deluxe could

have fulfilled this obligation. ECF 88 at 3. But, the fact that Deluxe is a “large corporation,” with

a “large Human Resources (‘HR’) Department,” id., does not necessarily indicate that it could have

ensured Brennan’s “understanding” without more than de minimis costs. See Firestone, 515 F.3d

at 312.

          In sum, given Deluxe’s competing obligations, whether it acted in a reasonable manner in

the instant case is a matter upon which reasonable minds might conceivably differ. This is a

question for the factfinder, not the court. It is for the jury to determine whether accommodating

Brennan would have constituted an undue hardship for Deluxe.

                                                     iii.




                                                - 35 -
         Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 36 of 40



        As noted, plaintiff also alleges that he was terminated for failure to complete the Training.

In particular, plaintiff posits that Deluxe decided to terminate him when he continued to refuse to

complete the Training, even after Deluxe reduced his salary. ECF 88 at 10-13. Plaintiff further

argues that “Defendant’s termination on account of performance was a sham.” Id.

        Defendant vigorously disputes this claim. It contends that Brennan has not demonstrated a

factual or temporal nexus between his refusal to complete the Training and his termination. ECF

85 at 14. Rather, according to Deluxe, the record demonstrates that Vain “decided to terminate Mr.

Brennan’s employment for a legitimate, non-discriminatory reason, namely poor performance.”

ECF 78-2 at 20. Moreover, Deluxe asserts that Brennan “is impermissibly attempting to bootstrap

a claim of discrimination or retaliation into this case.” Id. at 19.

        The crux of the failure-to-accommodate theory is that employers cannot make a “religious

practice, confirmed or otherwise, a factor in employment decisions.” Abercrombie, 575 U.S. at

780. And, as noted, “[u]nlike disparate treatment, under a failure-to-accommodate theory[,] ‘an

employee can establish a claim even though [he]…cannot rebut an employer’s legitimate, non-

discriminatory reason for her discharge.’” Abeles, 676 F. App’x at 176 (quoting Chalmers, 101

F.3d at 1018). For example, as the Fourth Circuit explained, “an employee who is terminated for

refusing to work on Sundays can maintain an accommodation claim even if other nonreligious

employees were also fired for refusing Sunday work, and even though the employer's proffered

reason for the discharge—the refusal to perform required Sunday work—is legitimate and

nondiscriminatory (because the Sunday work rule applies to all employees, regardless of

religion).” Chalmers, 101 F.3d at 1018. Therefore, if Deluxe terminated Brennan on account of

his refusal to complete the Training, even if it is a “legitimate and nondiscriminatory” reason for

discharge, then Brennan would have a claim based on his termination.




                                                 - 36 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 37 of 40



       However, “to satisfy the third element of a prima facie case, a plaintiff must show that he

was disciplined in some way connected to his religious belief.” Akwei v. Burwell, DKC-15-1095,

2016 WL 3440125, at *10 (D. Md. June 23, 2016). And, courts are not required to overlook other

legitimate reasons for disciplinary actions simply because the employee has made a request for a

religious accommodation. See Roman v. Sam’s Club/Walmart, 7:10-cv-524, 2013 WL 142986, at

*6-7 (W.D.Va. Jan. 7, 2013) (“A close reading of [Chalmers] makes clear that courts are not

prohibited from considering legitimate, non-discriminatory reasons in toto in a failure to

accommodate claim, but are barred from considering those reasons as they relate to the requested

accommodation.”).

       Accordingly, the question is whether a reasonable trier of fact could conclude that Brennan

was terminated for failure to complete the Training, or, on the other hand, whether Deluxe

terminated Brennan for his poor performance, as alleged.

       Plaintiff argues that evidence from the record indicates that his termination was directly

related to his failure to complete the Training. For instance, in December 2017, Arnston told

Brennan that “if he continues to refuse to do the course, that it will be considered subordination

and it will have consequences of further correction action up to and including termination of

employment.” ECF 80-11 at 3. Thereafter, in an email on January 8, 2018, Pettengill stated, in

relevant part, ECF 80-8 at 2: “We will apply the 1% salary reduction (which he has said he will

fight) for not completing the training and restate again that the expectation is that he will follow

our policies. If his actions at any time do not align with our policies, he could be subject to further

action up to and including termination.” According to Brennan, this “clearly suggests…that if the

Plaintiff ‘did not align with [Deluxe] policies,’ i.e., complete the Multiple Choice test, he would

be terminated.” ECF 80 at 17; see ECF 88 at 10.




                                                - 37 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 38 of 40



       In addition, Brennan states that he had a “history of ‘Successful’ Performance

Evaluations,” dating back to 2012, so his termination “is clearly” because of his “failure to obey

Defendant and complete the Multiple Choice test,” rather than his allegedly poor performance.

ECF 80 at 17; see ECF 80-2 (Performance Evaluations from July 2013 to August 10, 2017). For

instance, Brennan’s performance evaluation from August 10, 2017, states: “Fred has been effective

overall in his past year at Payce. Over the coming year I would like Fred to take on assignments

of increased scope.” ECF 88-1 at 2. Because of these positive performance reviews, plaintiff avers

that the alleged performance issues cited in the 2018 Disciplinary Action “were not performance

related but manufactured by Mark Vain to appear so.” ECF 88 at 11.

       Further, Brennan argues that even if the performance issues in the 2018 Disciplinary Action

were valid, Deluxe terminated him only 22 days after issuing the review. Thus, according to

Brennan, Deluxe did not give him an opportunity to improve “his alleged lack of performance”

before terminating him. Id. at 12.

       Viewing this evidence in the light most favorable to plaintiff, a trier of fact could

reasonably infer that Brennan’s termination was “in some way connected” to his failure to

complete the Training. Akwei, 2016 WL 3440125, at *10. The Deluxe employees apparently

considered the possibility of terminating Brennan as a result of his failure to complete the Training,

but instead decided to impose a salary reduction. However, they did not foreclose the possibility

of terminating him later if he continued to refuse to complete the Training. Further, while Brennan

may have had some performance issues, it is not obvious that his performance was so poor that it

was deserving of termination only 22 days after his negative review.

       Moreover, the temporal proximity between Brennan’s request for a religious

accommodation and his termination is not as attenuated as defendant claims. While Brennan’s




                                                - 38 -
        Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 39 of 40



initial refusal to complete the Training occurred approximately ten months prior to his termination,

Deluxe was still discussing the consequences for plaintiff’s failure to complete the Training at the

end of 2017 and the start of 2018. And, Deluxe ultimately informed Brennan that his salary would

be reduced in January 2018—only three months prior to Brennan’s termination.

       Deluxe, on the other hand, points to evidence from the record that indicates that Brennan’s

termination was completely unrelated to the Training. For instance, both Arnston and Vain stated

that Brennan’s failure to complete the Training was not taken into account in deciding to terminate

him. See ECF 78-10 (Arnston Dep.) at 8, Tr. 65. ECF 78-20 (Vain Dep.) at 5, Tr. 82. Rather,

according to both of them, Brennan was terminated because his work performance was not

improving. See Roman, 2013 WL 142986, at *7 (noting that “an employer could properly

discharge an employee with a pending religious accommodation request for absenteeism, poor

work quality, or threatening another employee, but not because the employee refused to perform

the action that was the basis of the accommodation request”).

       Additionally, Pettengill, Loosbrock, and Ott, who had been involved in deciding whether

to accommodate Brennan’s religious request, all testified that they were not involved in the

decision to terminate Brennan’s employment with Deluxe. ECF 78-7 (Pettengill Dep.) at 16, Tr.

25:2-21; ECF 78-9 (Loosbrock Dep.) at 6-8, Tr. 51:18-53:14; ECF 78-14 (Ott Dep.) at 3-5, Tr.

21:7-23:11. Therefore, a reasonable trier of fact could conclude that Brennan’s termination was

the result of his poor performance, and not, in fact, connected to his failure to complete the

Training.

       In sum, given the evidence presented by both sides, I cannot conclude that a reasonable

jury would have to agree with one or the other. Therefore, I must deny summary judgment as to

the termination claim.




                                               - 39 -
       Case 1:18-cv-02119-ELH Document 89 Filed 05/27/21 Page 40 of 40



                                    IV.     Conclusion

      For the reasons stated above, I shall deny both motions (ECF 78; ECF 80).

      An Order follows, consistent with this Memorandum Opinion.




Date: May 26, 2021                                         /s/
                                                    Ellen L. Hollander
                                                    United States District Judge




                                           - 40 -
